
	
		I
		112th CONGRESS
		1st Session
		H. R. 73
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Ms. Jackson Lee of
			 Texas introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 4110 Almeda Road in Houston, Texas, as the George
		  Thomas Mickey Leland Post Office
		  Building.
	
	
		1.George Thomas
			 Mickey Leland Post Office Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 4110 Almeda Road in Houston, Texas, shall be known and
			 designated as the George Thomas Mickey Leland Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the George
			 Thomas Mickey Leland Post Office Building.
			
